033-/5"
                               ELECTRONIC RECORD




COA #     05-13-00918-CR                         OFFENSE:        62.1


STYLE:    Johnny Ruiz v. The State ofTexas       COUNTY:         Dallas

COA DISPOSITION:      REVREN                     TRIAL COURT: Criminal District Court No. 4


DATE: 11/5/2014                   Publish: NO    TCCASE#:        F-1235122-K




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Johnny Ruiz v. The State of Texas            CCA#:
                                                                    QS^IS-
           S+ate?&                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         r*<fose</                                    JUDGE:

DATE:.                                                SIGNED:                          PC:_

JUDGE                                                 PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD